11/25/2019                                                                                            S-1

  S-1 1 d711611ds1.htm S-1

  Table of Contents

                                               As filed with the Securities and Exchange Commission on July 1, 2014
                                                                                                                                                      Registration No. 333-


                                          UNITED STATES
                              SECURITIES AND EXCHANGE COMMISSION
                                                                         Washington, D.C. 20549

                                                          FORM S-1
                                                   REGISTRATION STATEMENT
                                                                          UNDER
                                                                 THE SECURITIES ACT OF 1933


                                                   Viking Therapeutics, Inc.
                                                                 (Exact name of Registrant as specified in its charter)


                          Delaware                                                         2834                                                      XX-XXXXXXX
                 (State or other jurisdiction of                               (Primary Standard Industrial                                         (I.R.S. Employer
                incorporation or organization)                                  Classification Code Number)                                      Identification Number)
                                                                          Viking Therapeutics, Inc.
                                                                   11119 North Torrey Pines Road, Suite 50
                                                                            San Diego, CA 92037
                                                                               (858) 550-7810
                                  (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices)


                                                                              Brian Lian, Ph.D.
                                                                    President and Chief Executive Officer
                                                                          Viking Therapeutics, Inc.
                                                                   11119 North Torrey Pines Road, Suite 50
                                                                            San Diego, CA 92037
                                                                               (858) 550-7810
                                          (Name, address, including zip code, and telephone number, including area code, of agent for service)


                                                                                      Copies to:
                                 Jeffrey T. Hartlin, Esq.                                                                   Michael D. Maline, Esq.
                                   Paul Hastings LLP                                                                        Thomas S. Levato, Esq.
                                1117 S. California Avenue                                                                    Goodwin Procter LLP
                               Palo Alto, California 94304                                                                The New York Times Building
                                     (650) 320-1804                                                                            620 Eighth Avenue
                                                                                                                           New York, New York 10018
                                                                                                                                 (212) 813-8800

  Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective.
  If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the
  following box:
  If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the
  Securities Act registration statement number of the earlier effective registration statement for the same offering.
  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act
  registration statement number of the earlier effective registration statement for the same offering.
  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act
  registration statement number of the earlier effective registration statement for the same offering.
  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the
  definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):
  Large accelerated filer                                                                                                                            Accelerated filer
  Non-accelerated filer     _ (Do not check if a smaller reporting company)                                                                          Smaller reporting company

                                                                CALCULATION OF REGISTRATION FEE
                                                       Title of Each Class of                                                                Proposed                  Amount of
                                                     Securities to be Registered                                                             Maximum               Registration Fee(3)

https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                                                                   1/196
11/25/2019                                                                               S-1
                                                                                                                          Aggregate
                                                                                                                      Offering Price(1)(2)
  Common Stock, $0.00001 par value per share                                                                              $57,500,000              $7,406
  (1) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended.
  (2) Includes the aggregate offering price of additional shares that the underwriters have the option to purchase.
  (3) Calculated pursuant to Rule 457(o) under the Securities Act of 1933, as amended, based on an estimate of the proposed maximum aggregate offering
      price.

  The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall
  file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of
  the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to
  said Section 8(a), may determine.




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                                              2/196
11/25/2019                                                                      S-1



  Table of Contents


                                                         Summary Financial Data

    The following table sets forth our summary financial data as of the dates and for the periods indicated. We have derived the
    summary statement of operations data for the period from September 24, 2012 (Inception) through December 31, 2012 and the
    year ended December 31, 2013 from our audited financial statements included elsewhere in this prospectus. The summary
    statement of operations data for the three months ended March 31, 2013 and 2014 and the cumulative period from September 24,
    2012 (Inception) through March 31, 2014, and the balance sheet data as of March 31, 2014, are derived from our unaudited
    financial statements included elsewhere in this prospectus. Our unaudited financial statements have been prepared on the same
    basis as the audited financial statements and, in the opinion of our management, include all adjustments, consisting of normal
    recurring adjustments and accruals, necessary for a fair statement of the information for the interim periods.

    The historical results presented below are not necessarily indicative of the results to be expected for any future period and our
    interim results are not necessarily indicative of the results that may be expected for a full year. The following summaries of our
    financial data for the periods presented should be read in conjunction with the sections of this prospectus entitled “Risk Factors,”
    “Selected Financial Data,” “Capitalization,” “Management’s Discussion and Analysis of Financial Condition and Results of
    Operations” and our financial statements and the related notes included elsewhere in this prospectus.

                                                                                                                            Cumulative
                                                   Period from                                                              Period from
                                                  September 24,                                                            September 24,
                                                       2012                               Three             Three               2012
                                                   (Inception)           Year             Months            Months          (Inception)
                                                     through            Ended             Ended             Ended             through
                                                  December 31,       December 31,        March 31,         March 31,         March 31,
                                                       2012              2013              2013              2014               2014
                                                                                        (Unaudited)       (Unaudited)       (Unaudited)
    Statement of Operations
    Revenue                                       $           –      $            –     $        –        $          –     $          –
    Operating expenses:
      Research and development                          68,871               11,613            575              50,000          130,484
      General and administrative                        40,770               89,463          2,615             159,737          289,970
    Total operating expenses                           109,641              101,076          3,190             209,737          420,454
    Loss from operations                              (109,641)            (101,076)        (3,190)           (209,737)        (420,454)
    Other expenses:
      Loss from change in fair value of debt
         conversion feature                                   –              20,622             37              10,249           30,871
      Interest expense                                    1,386              24,549          1,356               8,955           34,890
    Total other expenses                                  1,386              45,171          1,393              19,204           65,761
    Net loss                                           (111,027)           (146,247)        (4,583)           (228,941)        (486,215)
    Basic and diluted net loss per share          $       (0.07)     $         (0.07)   $    (0.00)       $      (0.07)    $       (0.24)
    Weighted-average shares used to compute
      basic and diluted net loss per share            1,482,625            2,043,295     1,794,444         3,191,666           2,026,311
    Pro forma basic and diluted net loss per
      share (unaudited)                                              $                                    $
    Weighted-average pro forma shares used to
      compute basic and diluted net loss per
      common share (unaudited)



                                                                     -9-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                      13/196
11/25/2019                                                                                       S-1



  Table of Contents


                                                                                                                                 As of March 31, 2014
                                                                                                                                                             Pro Forma as
                                                                                                                                        Pro                   Adjusted(2)
                                                                                                               Actual                 Forma(1)                    (3)
                                                                                                             (Unaudited)             (Unaudited)              (Unaudited)
    Balance Sheet Data
    Cash                                                                                                     $ 78,849                $ 78,849
    Working capital (deficit)                                                                                 (349,912)
    Total assets                                                                                               276,716                  276,716
    Convertible notes payable, current                                                                          47,930                      —
    Convertible notes payable, non-current                                                                     237,194                      —
    Debt conversion feature liability                                                                           81,904                      —
    Common stock                                                                                                    60
    Additional paid-in capital                                                                                  10,010
    Accumulated deficit                                                                                       (486,215)
    Total stockholders’ equity (deficit)                                                                      (478,643)

    (1) The pro forma column in the balance sheet data table above reflects (a) the conversion of our outstanding convertible notes in an aggregate principal amount of
        $310,350 and accrued interest of approximately $9,083 into an aggregate of                shares of our common stock upon the closing of this offering, based on an
        assumed initial public offering price of $          , the midpoint of the price range set forth on the cover page of this prospectus, and (b) the issuance of an
        aggregate of            shares of our common stock to Ligand pursuant to the Master License Agreement and conversion of the Note upon the consummation of
        this offering, based on shares of common stock outstanding as of immediately prior to the closing of this offering (excluding shares issued in this offering) and
        an assumed initial public offering price of $           , the midpoint of the price range set forth on the cover page of this prospectus. The pro forma information
        is illustrative only, and we will adjust this information based on the actual initial public offering price and other terms of this offering determined at pricing.
    (2) The pro forma as adjusted column in the consolidated balance sheet data table above reflects (a) the conversion of our outstanding convertible notes in an
        aggregate principal amount of $310,350 and accrued interest of approximately $9,083 into an aggregate of              shares of our common stock upon the
        closing of this offering, based on an assumed initial public offering price of $       , the midpoint of the price range set forth on the cover page of this
        prospectus, (b) the issuance of an aggregate of          shares of our common stock to Ligand pursuant to the Master License Agreement and conversion of the
        Note upon the consummation of this offering, based on shares of common stock outstanding as of immediately prior to the closing of this offering (excluding
        shares issued in this offering) and an assumed initial public offering price of $       , the midpoint of the price range set forth on the cover page of this
        prospectus, and (c) the sale of         shares of common stock in this offering at an assumed initial public offering price of $         , the midpoint of the price
        range set forth on the cover page of this prospectus, and after deducting estimated underwriting discounts and commissions and estimated offering expenses
        payable by us. The pro forma as adjusted information is illustrative only, and we will adjust this information based on the actual initial public offering price
        and other terms of this offering determined at pricing.
    (3) Each $1.00 increase or decrease in the assumed initial public offering price of $         , the midpoint of the price range set forth on the cover page of this
        prospectus, would increase or decrease each of the pro forma as adjusted cash, additional paid-in capital, total stockholders’ equity (deficit) by approximately
        $         million, assuming that the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same, and after deducting the
        estimated underwriting discounts and commissions and estimated offering expenses payable by us. We may also increase or decrease the number of shares we
        are offering. An increase or decrease of 1.0 million in the number of shares we are offering would increase or decrease each of the pro forma as adjusted cash,
        additional paid-in capital and total stockholders’ equity (deficit) by approximately $         million, assuming an initial public offering price of $        , the
        midpoint of the price range set forth on the cover page of this prospectus, and after deducting the estimated underwriting discounts and commissions and
        estimated offering expenses payable by us. The pro forma as adjusted information is illustrative only, and we will adjust this information based on the actual
        initial public offering price and other terms of this offering determined at pricing.


                                                                                     -10-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                                                        14/196
11/25/2019                                                                     S-1



  Table of Contents

   •   our drug candidates may cause undesirable side effects that delay or preclude regulatory approval or limit their commercial use or
       market acceptance, if approved;
   •   collaborators who may be responsible for the development of our drug candidates may not devote sufficient resources to these
       clinical trials or other preclinical studies of these candidates or conduct them in a timely manner; or
   •   we may face delays in obtaining regulatory approvals to commence one or more clinical trials.

  Success in early development does not mean that later development will be successful because, for example, drug candidates in later-
  stage clinical trials may fail to demonstrate sufficient safety and efficacy despite having progressed through initial clinical trials.

  We in-license all of the intellectual property related to our drug candidates from Ligand pursuant to the Master License Agreement. All
  clinical trials, preclinical studies and other analyses performed to date with respect to our drug candidates have been conducted by
  Ligand. Therefore, as a company, we do not have any experience in conducting clinical trials for our drug candidates. Since our
  experience with our drug candidates is limited, we will need to train our existing personnel and hire additional personnel in order to
  successfully administer and manage our clinical trials and other studies as planned, which may result in delays in completing such
  planned clinical trials and preclinical studies. Moreover, to date our drug candidates have been tested in less than the number of
  patients that will likely need to be studied to obtain regulatory approval. The data collected from clinical trials with larger patient
  populations may not demonstrate sufficient safety and efficacy to support regulatory approval of these drug candidates.

  We currently do not have strategic collaborations in place for clinical development of any of our current drug candidates. Therefore, in
  the future, we or any potential future collaborative partner will be responsible for establishing the targeted endpoints and goals for
  development of our drug candidates. These targeted endpoints and goals may be inadequate to demonstrate the safety and efficacy
  levels required for regulatory approvals. Even if we believe data collected during the development of our drug candidates are
  promising, such data may not be sufficient to support marketing approval by the FDA, EMA or comparable foreign authorities. Further,
  data generated during development can be interpreted in different ways, and the FDA, EMA or comparable foreign authorities may
  interpret such data in different ways than us or our collaborators. Our failure to adequately demonstrate the safety and efficacy of our
  drug candidates would prevent our receipt of regulatory approval, and ultimately the potential commercialization of these drug
  candidates.

  Since we do not currently possess the resources necessary to independently develop and commercialize our drug candidates, including
  our core metabolic and endocrine disease assets, VK0612 and VK5211, our earlier-stage assets, VK0214 and the EPOR and DGAT-1
  programs, or any other drug candidates that we may develop, we may seek to enter into collaborative agreements to assist in the
  development and potential future commercialization of some or all of these assets as a component of our strategic plan. However, our
  discussions with potential collaborators may not lead to the establishment of collaborations on acceptable terms, if at all, or it may take
  longer than expected to establish new collaborations, leading to development and potential commercialization delays, which would
  adversely affect our business, financial condition and results of operations.

  We expect to continue to incur significant research and development expenses, which may make it difficult for us to attain
  profitability.

  We expect to expend substantial funds in research and development, including preclinical studies and clinical trials of our drug
  candidates, and to manufacture and market any drug candidates in the event they are approved for commercial sale. We also may need
  additional funding to develop or acquire complementary companies, technologies and assets, as well as for working capital
  requirements and other operating and general corporate purposes. Moreover, our planned increases in staffing will dramatically
  increase our costs in the near and long-term.

                                                                     -13-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                        17/196
11/25/2019                                                                       S-1



  Table of Contents

   •   recruiting and enrolling patients to participate in one or more clinical trials; and
   •   the failure of our collaborators to adequately resource our drug candidates due to their focus on other programs or as a result of
       general market conditions.

  In addition, once a clinical trial has begun, it may be suspended or terminated by us, our collaborators, the institutional review boards
  or data safety monitoring boards charged with overseeing our clinical trials, the FDA, EMA or comparable foreign authorities due to a
  number of factors, including:
   •   failure to conduct the clinical trial in accordance with regulatory requirements or clinical protocols;
   •   inspection of the clinical trial operations or clinical trial site by the FDA, EMA or comparable foreign authorities resulting in the
       imposition of a clinical hold;
   •   unforeseen safety issues; or
   •   lack of adequate funding to continue the clinical trial.

  If we experience significant delays in the commencement or completion of clinical trials, our drug development costs may increase, we
  may lose any competitive advantage associated with early market entry and our ability to establish strategic collaborations may be
  delayed or limited. In addition, many of the factors that cause, or lead to, a delay in the commencement or completion of clinical trials
  may also ultimately lead to the denial of regulatory approval of a drug candidate.

  We intend to rely on third parties to conduct our preclinical studies and clinical trials and perform other tasks for us. If these
  third parties do not successfully carry out their contractual duties, meet expected deadlines, or comply with regulatory
  requirements, we may not be able to obtain regulatory approval for or commercialize our drug candidates and our business,
  financial condition and results of operations could be substantially harmed.

  Ligand, the licensor of our development programs, has relied upon and plans to continue to rely upon third-party CROs, medical
  institutions, clinical investigators and contract laboratories to monitor and manage data for our licensed ongoing preclinical and clinical
  programs. We have relied and expect to continue to rely on these parties for execution of our preclinical studies and clinical trials, and
  we control only certain aspects of their activities. Nevertheless, we maintain responsibility for ensuring that each of our clinical trials
  and preclinical studies is conducted in accordance with the applicable protocol, legal, regulatory, and scientific standards and our
  reliance on these third parties does not relieve us of our regulatory responsibilities. We and our CROs and other vendors are required to
  comply with current requirements on good manufacturing practices, or cGMP, good clinical practices, or GCP, and good laboratory
  practice, or GLP, which are a collection of laws and regulations enforced by the FDA, EMA or comparable foreign authorities for all of
  our drug candidates in clinical development. Regulatory authorities enforce these regulations through periodic inspections of
  preclinical study and clinical trial sponsors, principal investigators, preclinical study and clinical trial sites, and other contractors. If we
  or any of our CROs or vendors fails to comply with applicable regulations, the data generated in our preclinical studies and clinical
  trials may be deemed unreliable and the FDA, EMA or comparable foreign authorities may require us to perform additional preclinical
  studies and clinical trials before approving our marketing applications. We cannot assure you that upon inspection by a given
  regulatory authority, such regulatory authority will determine that any of our clinical trials comply with GCP regulations. In addition,
  our clinical trials must be conducted with products produced consistent with cGMP regulations. Our failure to comply with these
  regulations may require us to repeat clinical trials, which would delay the development and regulatory approval processes.

  If any of our relationships with these third-party CROs, medical institutions, clinical investigators or contract laboratories terminate,
  we may not be able to enter into arrangements with alternative CROs on commercially reasonable terms, or at all. In addition, our
  CROs are not our employees, and except for remedies available to us under our agreements with such CROs, we cannot control
  whether or not they devote sufficient time and

                                                                       -17-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                            21/196
11/25/2019                                                                                        S-1



  Table of Contents


                                                                             Capitalization

  The following table sets forth our cash and capitalization as of March 31, 2014:
   •     on an actual basis;
   •     on a pro forma basis to reflect (1) the conversion of our outstanding convertible notes in an aggregate principal amount of
         $310,350 and accrued interest of approximately $9,083 into an aggregate of              shares of our common stock upon the closing
         of this offering, based on an assumed initial public offering price of $        , the midpoint of the price range set forth on the
         cover page of this prospectus, (2) the issuance of an aggregate of           shares of our common stock to Ligand pursuant to the
         Master License Agreement and the Note upon the consummation of this offering, based on                  shares of common stock
         outstanding as of immediately prior to the closing of this offering (excluding shares issued in this offering) and an assumed initial
         public offering price of $        , the midpoint of the price range set forth on the cover page of this prospectus, and (3) the filing
         of our amended and restated certificate of incorporation in Delaware, which will occur immediately prior to the completion of this
         offering; and
   •     on a pro forma as adjusted basis to give further effect to our issuance and sale of          shares of common stock in this offering
         at an assumed initial public offering price of $         , the midpoint of the price range set forth on the cover page of this
         prospectus, and after deducting the estimated underwriting discounts and commissions and estimated offering expenses payable
         by us.

  The information in this table should be read in conjunction with the sections of this prospectus entitled “Use of Proceeds,” “Selected
  Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial
  statements and related notes thereto included elsewhere in this prospectus.

                                                                                                                                         March 31, 2014
                                                                                                                                             Pro               Pro Forma as
                                                                                                                                           Forma(1)             Adjusted(1)
                                                                                                                        Actual                (2)                   (2)
                                                                                                                      (Unaudited)         (Unaudited)           (Unaudited)
  Cash                                                                                                               $ 78,849              $                   $
  Convertible notes payable, current                                                                                     47,930
  Convertible notes payable, non-current                                                                                237,194
  Debt conversion feature liability                                                                                      81,904
  Stockholders’ equity (deficit)
  Common stock, $0.00001 par value; 10,000,000 shares authorized, 6,000,000 shares
    issued and outstanding, actual;         shares authorized,        shares issued and
    outstanding, pro forma;          shares authorized,        shares issued and
    outstanding, pro forma as adjusted                                                                                       60
       Additional paid-in capital                                                                                        10,010
       Deficit accumulated during the development stage                                                               (486,215)
  Total stockholders’ equity (deficit)                                                                                (478,643)
  Total capitalization                                                                                               $ (111,615)           $                   $

  (1) The pro forma and pro forma as adjusted information is illustrative only and following the completion of this offering will be adjusted based on the actual initial
      public offering price and other terms of this offering determined at pricing.
  (2) Each $1.00 increase or decrease in the assumed initial public offering price of $      , the midpoint of the price range set forth on the cover page of this
      prospectus, would increase or decrease each of the pro forma as adjusted cash, additional paid-in capital, total stockholders’ equity (deficit) and total capitalization
      by approximately $         million, assuming that the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same, and after
      deducting the estimated underwriting discounts and commissions and estimated offering expenses payable by us. We may also increase or decrease the number of
      shares we are offering. An

                                                                                      -52-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                                                         56/196
11/25/2019                                                                     S-1



  Table of Contents


                                                        Selected Financial Data

  The following selected statement of operations data and comprehensive loss data for each of the periods from September 24, 2012
  (Inception) through December 31, 2012, the year ended December 31, 2013 and the cumulative period from September 24, 2012
  (Inception) through December 31, 2013, and the selected balance sheet data as of December 31, 2013, have been derived from our
  audited financial statements included elsewhere in this prospectus. The following selected statement of operations data and
  comprehensive loss data for the three months ended March 31, 2013 and 2014, the cumulative period from September 24, 2012
  (Inception) through March 31, 2014, and the selected balance sheet data as of March 31, 2014, are derived from our unaudited
  financial statements included elsewhere in this prospectus. Our unaudited financial statements have been prepared on the same basis
  as the audited financial statements and, in the opinion of our management, include all adjustments, consisting of normal recurring
  adjustments and accruals, necessary for a fair statement of the information for the interim periods.

  The historical results presented below are not necessarily indicative of the results to be expected for any future period and our interim
  results are not necessarily indicative of the results that may be expected for a full year. You should read the selected financial and
  operating data for the periods presented in conjunction with the sections of this prospectus entitled “Risk Factors,” “Capitalization,”
  “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the
  related notes included elsewhere in this prospectus.

                                                                                                                               Cumulative
                                                     Period from                                                               Period from
                                                    September 24,                                                             September 24,
                                                         2012                                Three             Three               2012
                                                     (Inception)            Year             Months            Months          (Inception)
                                                       through             Ended             Ended             Ended             through
                                                    December 31,        December 31,        March 31,         March 31,         March 31,
                                                         2012               2013              2013              2014               2014
                                                                                           (Unaudited)       (Unaudited)       (Unaudited)
  Statement of Operations
  Revenues                                          $           –       $            –     $        –        $          –     $           –
  Operating expenses
    Research and development                              68,871              11,613               575             50,000           130,484
    General and administrative                            40,770              89,463             2,615            159,737           289,970
  Total operating expenses                               109,641             101,076             3,190            209,737           420,454
  Loss from operations                                  (109,641)           (101,076)           (3,190)          (209,737)         (420,454)
  Other expenses
    Loss from change in fair value of debt
       conversion feature                                       –             20,622                37           10,249              30,871
    Interest expense                                        1,386             24,549             1,356            8,955              34,890
  Total other expenses                                      1,386             45,171             1,393           19,204              65,761
  Net loss                                          $    (111,027)      $   (146,247)      $    (4,583)      $ (228,941)      $    (486,215)
  Basic and diluted net loss per share              $       (0.07)      $       (0.07)     $     (0.00)      $      (0.07)    $       (0.24)
  Weighted-average shares used to compute basic
    and diluted net loss per share                      1,482,625           2,043,295       1,794,444         3,191,666           2,026,311
  Pro forma basic and diluted net loss per share
    (unaudited)                                                         $                                    $
  Weighted-average pro forma shares used to
    compute basic and diluted net loss per
    common share (unaudited)


                                                                     -56-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                       60/196
11/25/2019                                                                    S-1



  Table of Contents

                                                                                                December 31,            March 31,
                                                                                         2012                  2013       2014
                                                                                                                       (Unaudited)
  Balance Sheet Data
  Cash                                                                              $          –          $ 179,619    $ 78,849
  Working capital (deficit)                                                              (54,379)            52,128     (349,912)
  Total assets                                                                                 –            180,394      276,716
  Convertible notes payable, current                                                           –             46,894       47,930
  Convertible notes payable, non-current                                                  42,750            231,851      237,194
  Debt conversion feature liability                                                        8,286             71,655       81,904
  Accumulated deficit                                                                   (111,027)          (257,274)    (486,215)
  Total stockholders’ equity (deficit)                                                  (105,415)          (250,604)    (478,643)

                                                                    -57-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                              61/196
11/25/2019                                                                      S-1



  Table of Contents

  Stock-Based Compensation Summary

  Stock-based compensation is reported in our statements of operations as follows:

                                                                                                                                    Cumulative
                                                                                                                                    Period from
                                          Period from                                                                              September 24,
                                      September 24, 2012                              Three Months        Three Months            2012 (Inception)
                                      (Inception) through        Year Ended              Ended               Ended                    through
                                       December 31, 2012      December 31, 2013       March 31, 2013      March 31, 2014          March 31, 2014
                                                                                       (Unaudited)         (Unaudited)              (Unaudited)
  Research and development            $              –        $           750         $          –        $          –            $         750
  General and administrative                     5,612                  2,804                  965                 904                    9,320
  Total                               $          5,612        $         3,554         $        965        $        904            $      10,070

  At March 31, 2014, there were 2,912,500 unvested shares and $173,547 of total unrecognized compensation costs related to the
  6,000,000 shares of common stock outstanding, which is expected to be recognized over a weighted average period of 1.05 years.

  Results of Operations

  Comparison of the Three Months Ended March 31, 2013 and 2014

  Research and Development Expenses

  The following table summarizes our research and development expenses for the three months ended March 31, 2013 and 2014.

                                                                                              Three Months Ended             $             %
                                                                                                    March 31,              Change        Change
                                                                                              2013          2014
                                                                                                   (Unaudited)
  Research and development expenses                                                          $ 575      $ 50,000         $49,425          8,596%

  During the three months ended March 31, 2013, we incurred minimal research and development expenses, since we were in the process
  of negotiating to license certain technology from Ligand and had not engaged in any significant research or development during such
  time. During the three months ended March 31, 2014, we expensed a $50,000 payment made to Ligand to extend our option to license
  certain technology from Ligand.

  General and Administrative Expenses

  The following table summarizes our general and administrative expenses for the three months ended March 31, 2013 and 2014.

                                                                                            Three Months Ended             $               %
                                                                                                  March 31,              Change          Change
                                                                                            2013           2014
                                                                                                 (Unaudited)
  General and administrative expenses                                                     $2,615       $159,737       $157,122            6,008%

  The increase in general and administrative expenses was primarily due to an increase of $77,403 in legal fees and an increase in
  salaries and wages, including stock-based compensation expense of $29,939, during the three months ended March 31, 2014 as
  compared to the same period in 2013. We began paying salaries to our founders during the second half of 2013. No salaries were paid
  by us during the three months ended March 31, 2013. The increase also reflects $40,769 in accounting fees incurred during the three
  months ended March 31, 2014 as we prepared for and commenced our financial audits during the three months ended March 31, 2014,
  as compared to no accounting fees incurred during the three months ended March 31, 2013.

                                                                     -65-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                             69/196
11/25/2019                                                                         S-1



  Table of Contents

  Other Expenses

  The following table summarizes our other expenses for the three months ended March 31, 2013 and 2014.

                                                                                                    Three Months Ended              $            %
                                                                                                          March 31,               Change       Change
                                                                                                    2013           2014
                                                                                                         (Unaudited)
  Other expenses                                                                                   $1,393        $ 19,204     $17,811           1,279%

  Other expenses increased during the three months ended March 31, 2014 primarily due to an increase in the fair value of the debt
  conversion feature of the Convertible Notes and an increase in interest expense under the Convertible Notes. The increase in loss from
  change in fair value of debt conversion feature of $10,212 during the three months ended March 31, 2014 relative to the three months
  ended March 31, 2013 was due primarily to our issuance of additional Convertible Notes in an aggregate principal amount of $260,350
  after March 31, 2013, which carried their own additional loss from change in debt conversion feature charge. In addition, interest
  expense during the three months ended March 31, 2014 increased by $7,599 as compared to the same period in 2013, due primarily to
  an increase in amortization of the debt discount and additional interest expense accrued on Convertible Notes issued after March 31,
  2013.

  Comparison of the Period from September 24, 2012 (Inception) through December 31, 2012 to the Year Ended December 31, 2013

  Research and Development Expenses

  The following table summarizes our research and development expenses for the period from September 24, 2012 (Inception) through
  December 31, 2012 and the year ended December 31, 2013.

                                                             Period from
                                                         September 24, 2012                                                                    %
                                                         (Inception) through                Year Ended                Increase              Increase
                                                          December 31, 2012              December 31, 2013           (Decrease)            (Decrease)
  Research and development expenses                      $            68,871             $           11,613          $(57,258)                   (83%)

  Research and development expenses for the period from September 24, 2012 (Inception) through December 31, 2012 related primarily
  to costs associated with an option to license intellectual property from Ligand and other legal costs related to negotiation discussions.
  We paid an option fee of $50,000 in the period ended December 31, 2012. We did not make any option or similar payments in 2013
  and did not engage in significant research and development efforts during this period.

  General and Administrative Expenses

  The following table summarizes our general and administrative expenses for the period from September 24, 2012 (Inception) through
  December 31, 2012 to the year ended December 31, 2013.

                                                                 Period from
                                                             September 24, 2012                                                                %
                                                             (Inception) through                Year Ended              Increase            Increase
                                                              December 31, 2012              December 31, 2013         (Decrease)          (Decrease)
  General and administrative expenses                        $          40,770               $        89,463           $ 48,693                  119%

  The increase in general and administrative expenses during the year ended December 31, 2013 as compared to the period from
  September 24, 2012 (Inception) through December 31, 2012 was primarily due to the payment of salaries and wages, including stock-
  based compensation expense of $53,054 in 2013, an increase in rent for

                                                                       -66-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                                   70/196
11/25/2019                                                                    S-1



  Table of Contents

  The following table summarizes our cash flows for the periods indicated below:

                                             For the                                                                            For the
                                           Period from                                 Three             Three                Period from
                                       September 24, 2012       Year Ended          Months Ended      Months Ended        September 24, 2012
                                       (Inception) through     December 31,           March 31,         March 31,         (Inception) through
                                        December 31, 2012          2013                 2013              2014              March 31, 2014
                                                                                     (Unaudited)       (Unaudited)            (Unaudited)
  Cash used in operating
    activities                         $         (50,000)      $   (78,235)         $         –       $   (100,768)       $       (229,003)
  Cash provided by (used in)
    financing activities               $          50,000       $ 257,854            $         –       $          (2)      $        307,852

  Cash Used in Operating Activities

  During the period from September 24, 2012 (Inception) through December 31, 2012, cash used in operating activities was $50,000.
  Cash used in operating activities primarily reflected our net losses for the period, offset by changes in our working capital accounts,
  primarily an increase in accounts payable.

  During the year ended December 31, 2013, cash used in operating activities was $78,235. Cash used in operating activities primarily
  reflected our net losses for the period, offset by non-cash charges such as amortization of discount charged to interest expense on
  Convertible Notes and an increase in change in fair value of debt conversion feature as well as changes in our working capital
  accounts, primarily an increase in accounts payable and accrued expenses.

  During the three months ended March 31, 2013, cash used in operating activities was $0. Cash used in operating activities was $0 as a
  result of our net losses for the period being offset by non-cash charges such as amortization of discount charged to interest expense on
  Convertible Notes as well as changes in our working capital accounts, primarily an increase in accounts payable and accrued expenses.

  During the three months ended March 31, 2014, cash used in operating activities was $100,768. Cash used in operating activities
  primarily reflected our net losses for the period, offset by non-cash charges such as amortization of discount charged to interest expense
  on Convertible Notes and an increase in change in fair value of debt conversion feature as well as changes in our working capital
  accounts, primarily an increase in accounts payable and accrued expenses and an increase in deferred IPO financing costs.

  During the period from September 24, 2012 (Inception) through March 31, 2014, cash used in operating activities was $229,003. Cash
  used in operating activities primarily reflected our net losses for the period, offset by non-cash charges such as amortization of discount
  charged to interest expense on convertible notes and an increase in change in fair value of debt conversion feature as well as changes in
  our working capital accounts, primarily an increase in accounts payable and accrued expenses and an increase in deferred IPO
  financing costs.

  Cash Used in Investing Activities

  We have not engaged in any investing activities since our inception.

  Cash Provided by (Used in) Financing Activities

  During the period from September 24, 2012 (Inception) through December 31, 2012, cash provided by financing activities was $50,000
  and consisted of proceeds from the issuance of Convertible Notes.

  During the year ended December 31, 2013, cash provided by financing activities was $257,854, which consisted of proceeds from the
  issuance of Convertible Notes in the amount of $260,350, offset by the repurchase of shares of restricted common stock for an
  aggregate purchase price of $2,503.

                                                                     -68-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                        72/196
11/25/2019                                                                    S-1



  Table of Contents


                                                              Legal Matters

  Paul Hastings LLP, Palo Alto, California, which has acted as our counsel in connection with this offering, will pass upon the validity of
  the shares of common stock being offered by this prospectus. The underwriters have been represented by Goodwin Procter LLP, New
  York, New York.


   Changes in and Disagreements with Independent Registered Public Accounting Firm on Accounting and
                                          Financial Disclosure

  On March 4, 2014, we engaged MaloneBailey LLP, or MaloneBailey, to audit our financial statements as of and for the fiscal years
  ended December 31, 2012 and 2013. On April 7, 2014, our board of directors approved the dismissal of MaloneBailey as our
  independent registered public accounting firm, effective immediately.

  MaloneBailey did not issue any reports with respect to our financial statements. Accordingly, there were no reports issued by
  MaloneBailey with respect to us that contained an adverse opinion or disclaimer of opinion and MaloneBailey did not issue any report
  that was qualified or modified as to uncertainty, audit scope or accounting principles.

  From September 24, 2012 (Inception) through April 7, 2014: (1) there were no disagreements between us and MaloneBailey on any
  matters of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which, if not resolved to the
  satisfaction of MaloneBailey, would have caused MaloneBailey to make reference to the matter in any report they would have issued;
  and (2) there were no “reportable events” as that term is described in Item 304(a)(1)(v) of Regulation S-K.

  We provided MaloneBailey with a copy of the foregoing disclosures and requested that MaloneBailey provide a letter addressed to the
  SEC stating whether it agrees with the foregoing statements. MaloneBailey furnished such a letter, dated July 1, 2014, and a copy of
  such letter is filed as Exhibit 16.1 to the registration statement of which this prospectus forms a part.

  Effective as of April 7, 2014, our board of directors appointed Marcum LLP, or Marcum, as our independent registered public
  accounting firm to audit our financial statements as of and for the fiscal years ended December 31, 2012 and 2013, and for the fiscal
  year ending December 31, 2014. From September 24, 2012 (Inception) through April 7, 2014, neither we nor anyone on our behalf
  consulted with Marcum regarding (1) the application of accounting principles to a specified transaction, either completed or proposed,
  (2) the type of audit opinion that might be rendered on our financial statements, or (3) any matter that was either the subject of a
  disagreement, as described in Item 304(a)(1)(iv) of Regulation S-K and the related instructions thereto, or a “reportable event” as
  described in Item 304(a)(1)(v) of Regulation S-K.


                                                                  Experts

  The audited financial statements for the period from September 24, 2012 (Inception) through December 31, 2012 and for the year
  ended December 31, 2013 have been included herein in reliance upon the report of Marcum LLP, an independent registered public
  accounting firm, and upon the report of such firm given upon their authority as experts in accounting and auditing.


                                         Where You Can Find Additional Information

  We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the shares of common stock
  offered by this prospectus. This prospectus, which constitutes a part of the registration statement, does not contain all of the
  information set forth in the registration statement, some of which is

                                                                    -158-




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                      162/196
11/25/2019                                                                    S-1



  Table of Contents


                                                     Viking Therapeutics, Inc.
                                                 (A Development Stage Company)
                                                          Balance Sheets
                                                                       December 31, 2012        December 31, 2013   March 31, 2014
                                                                                                                     (Unaudited)
  Assets
  Current assets
    Cash                                                               $              –         $       179,619     $     78,849
    Prepaids and other current assets                                                 –                       –            7,500
      Total current assets                                                            –                 179,619           86,349
  Other Assets
    Deposits                                                                          –                     775              775
    Deferred IPO financing costs                                                      –                       –          189,592
      Total other assets                                                              –                     775          190,367
      Total assets                                                     $              –         $       180,394     $    276,716
  Liabilities and Stockholders’ equity (deficit)
  Current liabilities
    Accounts payable                                                   $        49,013          $        73,378     $    378,324
    Accounts payable – related party                                             5,016                      712              924
    Accrued interest                                                               350                    6,507            9,083
    Convertible notes payable, current portion (net of
      discount of $3,106 and $2,070 at December 31, 2013
      and March 31, 2014, respectively)                                              –                   46,894           47,930
      Total current liabilities                                                 54,379                  127,491          436,261
  Long-term liabilities
    Convertible notes payable (net of discount of $7,250,
      $28,499 and $23,156 at December 31,
      2012, December 31, 2013 and March 31, 2014,
      respectively)                                                             42,750                  231,851          237,194
    Debt conversion feature liability                                            8,286                   71,655           81,904
      Total long-term liabilities                                               51,036                  303,506          319,098
      Total liabilities                                                        105,415                  430,997          755,359
  Stockholders’ equity (deficit)
    Common stock, $0.00001 par value; 10,000,000 shares
      authorized; 5,000,000, 5,200,000 and 6,000,000
      shares issued and outstanding at December 31,
      2012, December 31, 2013 and March 31, 2014,
      respectively                                                                  50                       52               60
    Additional paid-in capital                                                   5,562                   11,114           10,010
    Notes receivable from stockholders                                               –                   (4,496)          (2,498)
    Deficit accumulated during the development stage                          (111,027)                (257,274)        (486,215)
      Total stockholders’ equity (deficit)                                    (105,415)                (250,604)        (478,643)
      Total liabilities and stockholders’ equity (deficit)             $             –          $       180,394     $    276,716

                                              See accompanying notes to financial statements.

                                                                     F-2




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                            166/196
11/25/2019                                                                      S-1



  Table of Contents


                                                     Viking Therapeutics, Inc.
                                                 (A Development Stage Company)
                                                     Statements of Operations
                                             Period from
                                            September 24,                                                                Cumulative Period
                                           2012 (Inception)                      Three Months                           from September 24,
                                               through         Year Ended           Ended                                 2012 (Inception)
                                            December 31,      December 31,         March 31,       Three Months Ended         through
                                                 2012             2013               2013            March 31, 2014       March 31, 2014
                                                                                  (Unaudited)          (Unaudited)          (Unaudited)
  Revenues                                 $             –    $             –    $            –    $               –    $               –
  Operating expenses
    Research and development                       68,871           11,613                  575               50,000             130,484
    General and administrative                     40,770           89,463                2,615              159,737             289,970
      Total operating expenses                    109,641          101,076                3,190              209,737             420,454
  Loss from operations                           (109,641)        (101,076)              (3,190)            (209,737)           (420,454)
  Other expenses
    Loss from change in fair value of
       debt conversion feature                          –           20,622                  37                10,249              30,871
    Interest expense                                1,386           24,549               1,356                 8,955              34,890
  Total other expenses                              1,386           45,171               1,393                19,204              65,761
  Net loss                                 $     (111,027)    $ (146,247)        $       (4,583)   $        (228,941)   $       (486,215)
  Basic and diluted net loss per share     $         (0.07)   $       (0.07)     $        (0.00)   $           (0.07)   $
  Weighted-average shares used to
    compute basic and diluted net loss
    per share                                   1,482,625         2,043,295           1,794,444            3,191,666           2,026,311
  Pro forma basic and diluted net loss
    per share                                                 $                                    $
  Weighted-average pro forma shares
   used to compute basic and diluted
   net loss per share

                                               See accompanying notes to financial statements.

                                                                      F-3




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                    167/196
11/25/2019                                                                    S-1



  Table of Contents


                                                   Viking Therapeutics, Inc.
                                               (A Development Stage Company)
                                          Statements of Stockholders’ Equity (Deficit)
                                                                                                                  Deficit
                                                                                                   Notes       Accumulated
                                                                                                 Receivable     During the
                                                                               Additional           from       Development
                                                                             Paid-In Capital    Stockholders      Stage             Total
                                                      Common Stock
                                                    Shares      Amount
  Balance, September 24, 2012                              –     $     –     $            –     $         –    $          –    $            –
  Issuance of common stock to directors
     (founders stock) for services                 4,750,000          48             5,501                –               –           5,549
  Issuance of common stock for services              250,000           2                61                –               –              63
  Net loss                                                 –           –                 –                –        (111,027)       (111,027)
  Balance, December 31, 2012                       5,000,000          50             5,562                –        (111,027)       (105,415)
  Repurchase of common stock                        (500,000)         (5)           (4,995)           2,497               –          (2,503)
  Issuance of common stock for notes
     receivable                                      700,000           7             6,993           (6,993)              –                 7
  Employee stock-based compensation
     expense                                               –           –             3,554                –               –           3,554
  Net loss                                                 –           –                                  –        (146,247)       (146,247)
  Balance, December 31, 2013                       5,200,000          52            11,114           (4,496)       (257,274)       (250,604)
  Repurchase of common stock                        (200,000)         (2)           (1,998)           1,998               –              (2)
  Issuance of performance based common
     stock                                         1,000,000          10                (10)              –               –                 –
  Employee stock-based compensation
     expense                                               –           –               904                –             –            904
  Net loss                                                 –           –                 –                –      (228,941)      (228,941)
  Balance, March 31, 2014 (unaudited)              6,000,000     $    60     $      10,010      $    (2,498)   $ (486,215)     $(478,643)


                                              See accompanying notes to financial statements.

                                                                     F-4




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                      168/196
11/25/2019                                                                    S-1



  Table of Contents


                                                       Viking Therapeutics, Inc.
                                                   (A Development Stage Company)
                                                      Statements of Cash Flows
                                                                                                                          Cumulative
                                                                                                                          Period from
                                               For the Period from                                                       September 24,
                                               September 24, 2012     Year Ended    Three Months       Three Months     2012 (Inception)
                                               (Inception) through   December 31,      Ended              Ended             through
                                                December 31, 2012        2013       March 31, 2013     March 31, 2014   March 31, 2014
                                                                                     (Unaudited)        (Unaudited)       (Unaudited)
  Cash Flows from Operating
    Activities:
    Net loss                                   $        (111,027)    $ (146,247)    $      (4,583)     $    (228,941)   $     (486,215)
    Adjustments to reconcile net loss to
       net cash used in operating activities
       Amortization of discount charged
          to interest expense on
          convertible notes                                 1,036         18,392            1,036              6,379            25,807
       Change in fair value of debt
          conversion feature                                    –         20,622                  37          10,249            30,871
       Stock issued for services                            5,612          3,554                 965             904            10,070
    Changes in operating assets and
       liabilities
       Prepaids and other current assets                       –               –                –             (7,500)           (7,500)
       Deferred IPO financing costs                            –               –                –           (189,592)         (189,592)
       Deposits                                                –            (775)               –                  –              (775)
       Accounts payable                                   49,013          24,366            1,679            305,657           379,036
       Accounts payable – related party                    5,016          (4,304)             546               (500)              212
       Accrued expenses                                      350           6,157              320              2,576             9,083
          Net cash used in operating
             activities                                  (50,000)        (78,235)                 –         (100,768)         (229,003)
  Cash Flows From Financing
    Activities:
    Proceeds from issuance of common
       stock                                                    –              7                  –                –                  7
    Repurchase of common stock                                  –         (2,503)                 –               (2)            (2,505)
    Proceeds from convertible notes
       payable                                            50,000         260,350                  –                –           310,350
       Net cash provided by (used in)
          financing activities                            50,000         257,854                  –               (2)          307,852
  Net increase (decrease) in cash                              –         179,619                  –         (100,770)           78,849
  Cash, beginning of period                                    –               –                  –          179,619                 –
  Cash, end of period                          $               –     $   179,619    $             –    $      78,849    $       78,849
  Supplemental disclosure of cash flow
    information
  Cash paid during the year for:
    Interest                                   $                –    $         –    $             –    $           –    $             –
    Income taxes                               $                –    $         –    $             –    $           –    $             –


  Supplemental Disclosure of Non-Cash Transactions
  During the year ended December 31, 2013, the Company issued shares of its common stock in exchange for $4,496 in notes receivable
  and repurchased common stock through a reversal of previously recorded notes receivable. During the three months ended March 31,
  2014, the Company repurchased common stock through a reversal of previously recorded notes receivable in the amount of $1,998. In
  addition, there was a non-cash increase in the discount on notes payable of $8,249 and $42,747 for the period from September 24, 2012
  (Inception) to December 31, 2012 and for the year ended December 31, 2013, respectively.

                                               See accompanying notes to financial statements.


https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                  169/196
11/25/2019                                                                    S-1



  Table of Contents


                                                     Viking Therapeutics, Inc.
                                                 (A Development Stage Company)
                                                   Notes to Financial Statements

  1. Organization, Liquidity and Management’s Plan, and Summary of Significant Accounting Policies

  (Information as of March 31, 2014 and thereafter and for the three months ended March 31, 2013 and 2014 is unaudited)

  The Company

  Viking Therapeutics, Inc., a Delaware corporation (the “Company”), is a clinical-stage biopharmaceutical company focused on the
  development of novel, first-in-class or best-in-class therapies for metabolic and endocrine disorders.

  The Company was incorporated under the laws of the State of Delaware on September 24, 2012 and its principal executive offices are
  located in San Diego, CA.

  Development Stage

  Through March 31, 2014, the Company has devoted substantially all of its efforts to raising capital, building infrastructure and
  acquiring rights to intellectual property, and has not realized revenues from its planned principal operations. Accordingly, the Company
  is considered to be in the development stage.

  Basis of Presentation

  The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United
  States of America (“GAAP”).

  Use of Estimates

  The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect
  the amounts reported in the accompanying financial statements. Significant estimates made in preparing these financial statements
  relate to determining the fair value of the debt conversion liability and accounting for certain commitments. Actual results could differ
  from those estimates.

  Concentration of Credit Risk

  Financial instruments that potentially subject the Company to a concentration of credit risk principally consist of cash. The Company
  maintains its cash balances at what it believes are high credit-quality financial institutions. At times, balances at a single financial
  institution may exceed federally insured limits of $250,000.

  Liquidity and Management’s Plan

  As of March 31, 2014, the Company did not have sufficient working capital to fund its planned operations without additional
  financing. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying
  financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting
  contemplates the recovery of the Company’s assets and the satisfaction of its liabilities in the normal course of business. A successful
  transition to attaining profitable operations is dependent upon achieving a level of positive cash flows adequate to support the
  Company’s cost structure. In order to continue its operations, the Company must raise additional funds through equity or debt
  financings or generate revenues from collaborative partners. There can be no assurance that the Company will be able to obtain
  additional equity or debt financing on terms acceptable to the Company, or at all. If the Company is unable to obtain sufficient funding,
  it may be required to significantly curtail its planned operations, which may have a material, adverse impact on its ability to continue as
  a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded
  asset amounts and classification of liabilities that might be necessary should the Company be forced to take any such actions.

                                                                     F-6




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                      171/196
11/25/2019                                                                    S-1



  Table of Contents

  Unaudited Interim Financial Statements

  The financial statements as of March 31, 2014, for the three months ended March 31, 2013 and 2014, and for the cumulative period
  from September 24, 2012 (Inception) through March 31, 2014 are unaudited. The unaudited financial statements have been prepared on
  the same basis as the audited financial statements and, in the opinion of management, include all adjustments, consisting of normal
  recurring adjustments, considered necessary to state fairly the financial information set forth therein, in accordance with GAAP.

  The results of operations for the unaudited interim period ended March 31, 2014 are not indicative of the results which may be reported
  for the year ending December 31, 2014.

  Fair Value of Financial Instruments

  The Company’s financial instruments consist of cash, accounts payable, debt and its related debt conversion feature liability. The
  carrying amount reported in the accompanying balance sheets for cash and accounts payable approximates fair value because of the
  short-term maturity of those instruments. The Company’s convertible notes are convertible into capital stock, and this debt conversion
  feature (see Note 2) has been recorded as a liability based on “Level 3” fair value inputs, which consist of unobservable inputs and
  generally reflect management’s estimate of assumptions that market participants would use in pricing the liability. The fair value of the
  debt conversion feature required management to make assumptions about the probability of the occurrence of a Qualifying Financing
  and the convertible notes being converted based on the applicable conversion terms. Alternate probabilities would have resulted in
  increases or decreases in the fair value of the debt conversion feature. The Company did not have any assets or liabilities categorized as
  Level 1 or Level 2 in the fair value hierarchy as of December 31, 2012, December 31, 2013 or March 31, 2014. There have been no
  changes in the methodologies used at December 31, 2012, December 31, 2013 or March 31, 2014.

  The fair values of the Company’s financial instruments are presented below:

                                                                                    December 31,      December 31,          March 31,
                                                                                        2012              2013                2014
                                                                                                                           (Unaudited)
       Liabilities
       Debt Conversion Feature (Level 3)                                            $     8,286       $    71,655          $ 81,904
       Total Liabilities Measured at Fair Value                                     $     8,286       $    71,655          $ 81,904

                                                                     F-7




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                        172/196
11/25/2019                                                                    S-1



  Table of Contents

  The table below presents a summary of changes in the Company’s debt conversion feature measured at fair value on a recurring basis
  using significant unobservable inputs (Level 3) for the period from September 24, 2012 (Inception) through March 31, 2014:

                        Balance at September 24, 2012 (Inception)                                        $        –
                        Additions                                                                             8,249
                        Adjustments Resulting from Changes
                          In Fair Value Recognized in Earnings                                                   37
                        Balance at December 31, 2012                                                          8,286
                        Additions                                                                            42,747
                        Adjustments Resulting from Changes
                          In Fair Value Recognized in Earnings                                               20,622
                        Balance at December 31, 2013                                                         71,655
                        Adjustments Resulting from Changes
                          In Fair Value Recognized in Earnings                                            10,249
                        Balance at March 31, 2014 (unaudited)                                            $81,904

  Revenue Recognition

  The Company has not recorded any revenues since its inception. However, in the future the Company may enter into collaborative
  research and licensing agreements, under which the Company could be eligible for payments made in the form of upfront license fees,
  research funding, cost reimbursement, contingent event-based payments and royalties.

  Revenue from upfront, nonrefundable license fees is recognized over the period that any related services are to be provided by the
  Company. Amounts received for research funding are recognized as revenue as the research services that are the subject of such
  funding are performed. Revenue derived from reimbursement of research and development costs in transactions where the Company
  acts as a principal are recorded as revenue for the gross amount of the reimbursement, and the costs associated with these
  reimbursements are reflected as a component of research and development expense in the statements of operations.

  Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 605-28, Revenue Recognition –
  Milestone Method (“ASC 605-28”), established the milestone method as an acceptable method of revenue recognition for certain
  contingent event-based payments under research and development arrangements. Under the milestone method, a payment that is
  contingent upon the achievement of a substantive milestone is recognized in its entirety in the period in which the milestone is
  achieved. A milestone is an event (1) that can be achieved based in whole or in part on either the Company’s performance or on the
  occurrence of a specific outcome resulting from the Company’s performance, (2) for which there is substantive uncertainty at the date
  the arrangement is entered into that the event will be achieved, and (3) that would result in additional payments being due to the
  Company. The determination that a milestone is substantive is judgmental and is made at the inception of the arrangement. Milestones
  are considered substantive when the consideration earned from the achievement of the milestone is (a) commensurate with either the
  Company’s performance to achieve the milestone or the enhancement of value of the item delivered as a result of a specific outcome
  resulting from the Company’s performance to achieve the milestone, (b) relates solely to past performance, and (c) is reasonable
  relative to all deliverables and payment terms in the arrangement.

                                                                     F-8




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                  173/196
11/25/2019                                                                    S-1



  Table of Contents

                                                               SIGNATURES

  Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant has duly caused this Registration Statement to be
  signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, State of California, on July 1, 2014.

                                                                                      VIKING THERAPEUTICS, INC.

                                                                                      By: /s/ Brian Lian, Ph.D.
                                                                                          Brian Lian, Ph.D.
                                                                                          President and Chief Executive Officer


                                                         POWER OF ATTORNEY

  KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Brian
  Lian, Ph.D. and Michael Dinerman, M.D., and each of them, as his true and lawful attorneys-in-fact and agent, with full power of
  substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign the Registration Statement on
  Form S-1 of Viking Therapeutics, Inc., and any or all amendments (including post-effective amendments) thereto and any new
  registration statement with respect to the offering contemplated thereby filed pursuant to Rule 462(b) of the Securities Act of 1933, as
  amended, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange
  Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing
  requisite or necessary to be done in and about the premises hereby ratifying and confirming all that said attorneys-in-fact and agent, or
  his substitute or substitutes, may lawfully do or cause to be done by virtue hereof.

  Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement on Form S-1 has been signed by the
  following persons in the capacities and on the dates indicated.

                          Signature                                                   Title                                   Date

                    /s/ Brian Lian, Ph.D.                     President, Chief Executive Officer and Director             July 1, 2014
                      Brian Lian, Ph.D.                                (Principal Executive Officer)

                    /s/ Michael Morneau                                   Chief Financial Officer                         July 1, 2014
                      Michael Morneau                          (Principal Accounting and Financial Officer)

                   /s/ Matthew W. Foehr                                             Director                              July 1, 2014
                     Matthew W. Foehr

             /s/ Lawson Macartney, DVM, Ph.D.                                       Director                              July 1, 2014
               Lawson Macartney, DVM, Ph.D.

                   /s/ Matthew Singleton                                            Director                              July 1, 2014
                     Matthew Singleton

                  /s/ Stephen W. Webster                                            Director                              July 1, 2014
                    Stephen W. Webster

                                                                     II-8




https://www.sec.gov/Archives/edgar/data/1607678/000119312514257855/d711611ds1.htm                                                        194/196
